      Case 2:19-cv-01738-KJM-DB Document 42 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY W. KESSLER,                                 No. 2:19-cv-01738 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    ALEXANDER IEROKORMOS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On July 13, 2021, defendant Ierokormos filed a stipulation of dismissal

19   signed by both the plaintiff and defendant counsel. (ECF No. 41.) The stipulated dismissal states

20   that plaintiff voluntarily dismisses, with prejudice, defendant Alexander Ierokormos pursuant to

21   Rule 41(a)(1) of the Federal Rules of Civil Procedure.

22          Under Rule 41(a)(1) of the Federal Rules of Civil Procedure, a plaintiff may voluntarily

23   dismiss an action without a court order if they file notice of the dismissal prior to an opposing

24   party serving an answer or motion for summary judgement. Unless the notice provided by the

25   plaintiff states otherwise or plaintiff has previously dismissed a state or federal action based on

26   this claim, such a dismissal would be without prejudice. Fed. R. Civ. P. 41(a)(1)(B).

27   ////

28   ////
                                                         1
      Case 2:19-cv-01738-KJM-DB Document 42 Filed 07/29/21 Page 2 of 2


 1             In the present case, defendant Ierokormos has not filed an answer or motion for summary
 2   judgement. Thus, plaintiff may voluntarily dismiss this defendant without a court order. As such,
 3   the party’s stipulation provides sufficient notice for dismissal under Rule 41(a)(1).
 4             Accordingly, given the party’s stipulation filed July 13, 2021, plaintiff has dismissed
 5   with prejudice his claims in this action as to defendant Alexander Ierokormos only.
 6   Dated: July 28, 2021
 7

 8

 9

10

11

12

13
     DB:14
14   DB/DB Prisoner Inbox/Civil Rights/R/kess1738.stipdism

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
